Fourth Court of Appeals
                               San Antonio, Texas
                                    JUDGMENT
                                  No. 04-19-00510-CV

                         IN THE INTEREST OF S.E., a Child

              From the 25th Judicial District Court, Guadalupe County, Texas
                               Trial Court No. 14-1049-CV
                       Honorable Jessica Crawford, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE ALVAREZ

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. It is ORDERED that costs of appeal are taxed against appellant.

      SIGNED January 22, 2020.


                                             _________________________________
                                             Sandee Bryan Marion, Chief Justice